Maxwell, J.,
Section thirteen of the bill of rights in our constitution declares that “ the property of no person shall be taken for the public use without just compensation therefor; ” and that section is only declaratory of the common law. Blackstone says, “ so great moreover is the regard of the law for private property, that it will not sanction the least violation of it; no, not even for the general good of the whole community. If a new road, for instance, were to be made through the grounds of a private person, it might perhaps be extensively beneficial to the public; but the law permits no man or set of men to do this without the consent of the owner of the land. In vain may it be urged that the good of the individual ought to yield to that of the community, for it would be dangerous to allow any private man, or even any public tribunal, to be the judge of this common. good, and to decide-whether it be expedient or not. Besides, the public good is in nothing more essentially interested, than in the protection of every individual’s private rights as modeled by the municipal law. In this and similar cases, the legislature alone can, and indeed frequently does, interpose, and compel the individual to acquiesce. But how does it interpose and compel? Not by absolutely stripping the subject of his property in an arbitrary manner, but by giving him a full indemnification and equivalent for the injury thereby sustained. The public is now consid-ered as an individual treating with an individual for an exchange. lAll that the legislature does is to oblige thef owner to alienate his possession for a reasonable price;' and even this is an exercise of power which the legislature indulges with caution, and which nothing but the legislature can perform.” 1 Cooley's Blackstone, 139.
Our statutes, (General Statutes, 955), provide the mode of locating new roads, and section twenty-four of *242the chapter provides for compensation to the owner of the land.
The question arises, what is just compensation? All the cases seem to concur in excluding mere general and public benefits, which the owner of the land shares in common with the rest of the inhabitants of the vicinity, from being taken into consideration in estimating compensation. While this is the law in theory, in several of the states it seems to be disregarded.
In Massachusetts the court held, “ the jury might and ought to have returned that the party sustained no damages, if such was their conviction; the benefit the owner of the land derived from the laying out of a way over it may often exceed the value of the land covered by the way.” Commonwealth v. Sessions of Middlesex, 9 Mass., 388. And the same doctrine has been held in Vermont. Livermore v. Jamaica, 23 Vt., 361. And in Pennsylvania the court held, “ the more common mode of estimating’land damages, unquestionably is, to give the company the specific benefit caused to land, a portion of which is taken, in the enhancing the value of the same, and only to allow the land owner such a sum as will leave him as well off in regard to the particular land, as if the works had not been built, or his land taken. This is done by giving the land owner a sum equal to the difference between what the land would have sold for before the road was built, and what the remainder will sell for after the construction.” Harvey v. Lackawanna and Bloomsburgh R. R., 47 Pennsylvania State, 428. Troy and Boston Railroad v. Lee, 13 Barb., 169. Matter of Furnam Street, 17 Wend, 649.
The supreme court of Ohio, since the adoption of the constitution of 1851, hold that in all cases compensation must be made for the land actually taken. The court says, in regard to the provisions of the constitution providing for compensation, “ by the one, the compensation is to be assessed without deduction for benefits, and by the *243other irrespective of benefits, and by each a full compensation is required. Now, when is a man fully compensated for his property? Most clearly and unquestionably when he is paid its full value, and never before. The word “ irrespective ” relates to this full compensation, and binds: the jury to assess the amount without looking at or regard-i ing any benefits contemplated by the construction of the" improvement. When this is done, and this consideration wholly excluded, the jury have nothing to do but ascertain the fair market value of the property taken. * * * Whether the property is appropriated directly by the public, or through the intervention of a corporation, the owner is entitled to receive its fair market value at the time it is taken, as much as he might fairly expect to be able to sell it to others for if it was not taken, and this amount is not to be increased from the necessity of the public or the corporation to have it, on the one hand, nor diminished from any necessity of the owner to dispose of it, on the other. It is to be valued precisely as it would be appraised for sale upon execution, or by an executor or guardian, and without any regard to the external causes that may have contributed to make up its present value.” Giesy v. C. W. and Z. Railroad Co., 4 Ohio State, 330, 331, 332.
This seems to us to be the only just and equitable} rule, requiring in all cases that compensation shall bel' made for the fair market value of the land actually taken, while special benefits, may be set off againstj any local or incidental injury to the residue of the tract.
Section nineteen of the bill of rights of the Ohio constitution provides, that compensation for property taken for public use shall be assessed by a jury “without deduction for benefits to any property of the owner.” This provision seems to have been incorporated in the constitution of 1851, in consequence of the decisions of *244the supreme court of that state in Symonds v. The City of Cincinnati, 14 Ohio, 147, and Brown v. The Same, 14 Id., 541, where the court held it was competent for the defense to show the benefit conferred on the owner by the appropriation, such benefit to be considered by the jury in estimating the damages. "We think the words “without deduction for benefits,” adds nothing to the term “just compensation,” and that the same rule is as applicable in- our state as in Ohio.
The jury in this case having found for the defendant, it was the duty of the court to set aside the verdict and grant a new trial.
The judgment of the district court is reversed, and cause remanded for a trial de novo.
Reversed and remanded.
Mr. Chief Justice Lake concurs.